April 16, 2010 Board of Directors Transamerica Financial Life Insurance Company TFLIC Series Life Account 440 Mamaroneck Avenue Harrison, NY 10528 Gentlemen: In my capacity as Vice President and Counsel of Transamerica Financial Life Insurance Company ("Transamerica"), I have participated in the preparation and review of Post-Effective Amendment No. 13 to the Registration Statement on Form N-6 filed with the Securities and Exchange Commission (Reg. No. 333-61654) under the Securities Act of 1933 for the registration of flexible premium variable life insurance policies (the "Policies") to be issued with respect to the TFLIC Series Life Account (the "Account"). The Account was established on October 24, 1994, by the Board of Directors of Transamerica as a separate account for assets applicable to the Policies, pursuant to the provisions of the New York Insurance Law. I am of the following opinion: 1.
